t c memo united_states tax_court robert c olson petitioner v commissioner of internal revenue respondent docket no filed date larry d harvey for petitioner david p monson for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike partnership items respondent's motion to dismiss the issue raised by respondent's motion to dismiss involves the scope of this court's jurisdiction in a so-called affected items proceeding involving additions to tax for negligence and substantial_understatement_of_income_tax background some of the facts have been stipulated and they are so found in petitioner was a partner with a 2374-percent interest in a partnership known as computer graphics partners ltd pacific computer graphics on his income_tax return for petitioner deducted his distributive_share of the loss claimed by computer graphics on its partnership return for that year computer graphics was formed after date accordingly the examination of computer graphics' taxable_year was required to be made and was in fact made pursuant to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 the partnership proceeding in date and pursuant to sec_6223 respondent mailed petitioner a notice of beginning of administrative_proceeding nbap regarding the examination of computer graphics' partnership return for pursuant to unless otherwise indicated all section subchapter and chapter references in this opinion are to the internal_revenue_code as amended sec_6223 respondent mailed the nbap to petitioner at the address set forth on schedule_k-1 of the partnership return on date and pursuant to sec_6223 respondent mailed a notice of final_partnership_administrative_adjustment fpaa to computer graphics' tax_matters_partner tmp regarding the partnership's taxable_year approximately one month later on date and pursuant to sec_6223 and d respondent mailed a copy of the fpaa to petitioner the fpaa that was sent to petitioner was mailed to him pincite e irish lane littleton colorado the irish lane address petitioner resided at the irish lane address on date and continued to reside there at least through date in date a petition_for_readjustment of partnership items was filed in response to the fpaa that respondent had previously issued in respect of computer graphics' taxable_year the petition which was assigned docket no was filed by a partner other than petitioner and it served to commence a partnership level proceeding the partnership proceeding in date respondent filed a motion to dismiss for failure to properly prosecute and a motion for appointment of tax_matters_partner in the partnership proceeding subsequently in date the court issued an order to show cause the show cause order directing petitioner and all other nonsettling partners of computer graphics to show cause why the partnership proceeding should not be dismissed for failure to properly prosecute the preamble of the show cause order stated as follows pursuant to our order respondent provided the court with a list of the names and addresses of all nonparticipating partners in the above partnership who have not entered into settlement agreements and will therefore be affected by the outcome of this case in order to protect the interests of these partners with respect to their right to be informed both about these proceedings in general the existence of settlement offers and the existence of pending motions to dismiss for lack of jurisdiction respondent asked the court to designate a new tax_matters_partner tmp pursuant to tax_court rule b however respondent was unable to suggest the name of any partner to serve as tmp inasmuch as respondent has settled with all participating partners and the remaining partners to whom this order is addressed have not answered their letters from respondent mail addressed to the existing tmp is being returned and his whereabouts are no longer known a copy of the show cause order was served on petitioner at his irish lane address petitioner did not respond to the show cause order on date the court entered an order and order of dismissal and decision the final order in the partnership proceeding the final order dismissed the partnership proceeding and sustained respondent's adjustments as determined in the fpaa further the final order revealed that as of date all but two of the participating partners see rule b had entered into settlement agreements with respondent the final order was served on petitioner at his irish lane address petitioner did not respond to the final order on date a computational adjustment was assessed against petitioner the computational adjustment was made to record the change in petitioner's tax_liability resulting from the court's final order dismissing the partnership proceeding and sustaining the partnership items relating to computer graphics for see sec_6226 the affected items proceeding on date respondent mailed petitioner a notice_of_deficiency in which she determined that for petitioner was liable for additions to tax for negligence under sec_6653 and sec_6653 and an addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 these additions to tax are affected items because they are based on tax owing by petitioner as a result of adjustments to partnership items appearing on computer graphics' partnership return for the affected items notice_of_deficiency was mailed to petitioner at his irish lane address petitioner timely filed a petition for redetermination with respect to the affected items notice_of_deficiency the petition appears to place in dispute not only the additions to tax determined in the notice_of_deficiency but also the computational adjustment assessed by respondent in respect of petitioner's share of computer graphics' partnership items for as previously indicated respondent has filed a motion to dismiss in such motion respondent moves to dismiss for lack of jurisdiction and to strike such portion of the petition that relates to adjustments from or to computer graphics for in this regard respondent contends that the court's jurisdiction in the present case is limited to redetermining the additions to tax for as determined by respondent in the affected items notice_of_deficiency petitioner filed an objection to respondent's motion to dismiss in his objection petitioner alleged he did not receive an fpaa and was therefore not adequately notified of the underlying partnership proceeding pursuant to sec_6223 any fpaa mailed to him should be considered ineffective because he had health problems rendering him unable to comprehend such a notice and the additions to tax determined by respondent must be assessed consistent with settlement agreements previously offered by respondent to other partners of computer graphics respondent was directed to file a response to petitioner's objections setting forth the basis upon which she relied to show that she complied with the notice requirements set forth in sec_6223 respondent complied with this directive and the parties ultimately stipulated to many of the facts and documents set forth in respondent's response specifically the parties stipulated that respondent mailed petitioner an nbap and an fpaa in respect of respondent's examination of computer graphics' taxable_year discussion in general the tax treatment of any partnership_item is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tefra sec_402 96_stat_648 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs an affected_item is defined in sec_6231 as any item to the extent that such item is affected by a partnership_item 95_tc_209 there are two types of affected items id the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the computational adjustment that respondent assessed against petitioner on date was the underpayment of income_tax attributable to the disallowance of petitioner's proportionate share of the loss claimed by computer graphics on its partnership return the second type of affected_item is one that depends on factual determinations to be made at the partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to affected items that require determinations at the partner level the additions to tax for negligence and substantial_understatement_of_income_tax are examples of such affected items the court may not adjudicate computational adjustments in an affected items proceeding 100_tc_367 93_tc_730 maxwell v commissioner supra pincite palmer v commissioner tcmemo_1992_352 affd without published opinion 4_f3d_1000 11th cir indeed we have expressly held that we lack jurisdiction to consider computational adjustments in a subsequent deficiency proceeding to redetermine additions to tax in his petition and his objection to respondent's motion to dismiss petitioner contends that the fpaa mailed to him pursuant to sec_6223 and d should be considered ineffective notice of the partnership proceeding because his poor health precluded him from comprehending such notice in this regard petitioner alleged that he was depressed that he was developing ulcerative colitis and that he almost died however petitioner never presented any evidence regarding the state of his health at the time that the fpaa was mailed to him in date petitioner has therefore failed to establish the factual predicate necessary to any consideration of his legal argument further in his petition petitioner alleged that respondent erred in assessing the tax attributable to petitioner's partnership items petitioner subsequently clarified his position and recognized that this court does not have in the context of the deficiency procedures prescribed in subch b of ch the analog of an fpaa is a notice_of_deficiency we note that as a general_rule a notice_of_deficiency is legally sufficient if it is mailed to a taxpayer at the taxpayer's last_known_address even if the taxpayer is under a legal disability or incompetent sec_6212 81_tc_65 jurisdiction over partnership items in an affected items proceeding however petitioner contends that for purposes of computing the additions to tax for negligence and substantial_understatement_of_income_tax the underpayment amount ie the amount of the computational adjustment assessed on date should be less than the amount reflected in the affected items notice_of_deficiency specifically petitioner alleges that he did not receive notice of settlement agreements between respondent and other partners of computer graphics in which respondent allegedly reduced the amount of the underpayment with respect to which additions to tax are calculated from this petitioner concludes that he should be entitled to reduce the amount of the underpayment as stated in the affected items notice_of_deficiency for purposes of calculating the additions to tax determined in such notice respondent contends that this court lacks jurisdiction to reduce the amount of the underpayment ie the computational adjustment in an affected items proceeding we agree with respondent the additions to tax for negligence under sec_6653 and as well as the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 are predicated on an underpayment_of_tax in other words the amount of such additions is directly related to the amount of an underpayment_of_tax as previously mentioned this court has no jurisdiction to consider challenges to computational adjustments in an affected items proceeding bradley v commissioner supra saso v commissioner supra maxwell v commissioner supra palmer v commissioner supra in the instant case petitioner is directly challenging the computational adjustment made pursuant to the dismissal of the partnership proceeding albeit for purposes of computing the additions to tax for negligence and substantial_understatement_of_income_tax nevertheless the fact remains that petitioner would have us review a computational adjustment in an affected items proceeding this we may not do even for the limited purpose advocated by petitioner because it would necessarily require us contrary to the statutory scheme of the unified partnership audit and litigation provisions to determine partnership items in an affected items proceeding petitioner's remaining contentions do not merit any discussion other than to note that the validity of a properly mailed fpaa is not contingent on actual receipt by a notice_partner 102_tc_683 in order to reflect the foregoing it should be recalled that the computation of each of the additions to tax at issue in this case takes into account the amount of the underpayment_of_tax see supra note and that it is the underpayment_of_tax that respondent assessed as the computational adjustment at the conclusion of the partnership proceeding an order granting respondent's motion to dismiss for lack of jurisdiction and to strike partnership items will be issued
